                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                   AIKEN DIVISION

Henry Lee Kinlaw,                                )
                            Petitioner,          )       C/A No. 1:19-cv-1862-TMC
                                                 )
vs.                                              )               ORDER
                                                 )
Warden of Ridgeland,                             )
                            Respondent.          )
__________________________________________)
      The Petitioner, Henry Kinlaw, proceeding pro se, brings this action pursuant to 28 U.S.C.

§ 2254 for habeas relief. (ECF No. 1). In accordance with 28 U.S.C. § 636(b)(1) and Local Civil

Rule 73.02(B)(2)(c) D.S.C., this matter was referred to a magistrate judge for pretrial handling.

On August 28, 2019, Respondent filed a motion for summary judgment. (ECF No. 12). The court

issued an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising the

Petitioner of the summary judgment and dismissal procedures and warning him of the

consequences if he failed to respond adequately. (ECF No. 13). Petitioner filed a timely response.

(ECF No. 15). Before the court is the magistrate judge’s Report and Recommendation (“Report”),

recommending that Respondent’s motion be granted and that the Petition be dismissed with

prejudice. (ECF No. 17). The magistrate judge alerted Petitioner of his right to file objections to

the Report. Id. at 44. However, Petitioner filed no objections, and the time to do so has now run.

       The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the



                                                 1
recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       After a careful and thorough review of the record under the appropriate standards, as set

forth above, the court adopts the Report (ECF No. 17), which is incorporated herein by reference.

Accordingly, for the reasons stated in the Report, the court GRANTS Respondent’s motion for

summary judgment (ECF No. 12) and DISMISSES the Petition with prejudice.

       A certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). A prisoner satisfies this standard by demonstrating

that reasonable jurists would find both that this constitutional claims are debatable and that any

dispositive procedural rulings by the district court are also debatable or wrong. See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001). In the instant

matter, the court finds that the Petitioner failed to make a “substantial showing of the denial of a

constitutional right.” Accordingly, the court declines to issue a certificate of appealability.

       IT IS SO ORDERED.

                                                       s/Timothy M. Cain
                                                       United States District Judge

Anderson, South Carolina
November 18, 2019




                                                  2
